DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s claim amendments and arguments filed on February 22, 2022 are acknowledged and have been fully considered. Claims 91-95, 97-100, and newly added claims 111-121 are pending.  Claims 91-95, 97-100, and newly added claims 111-121 are under consideration in the instant office action. Claims 1-90, 96 and 101-110 are cancelled. Applicant amended instant claim 91 to recite “A composition for providing a long-lasting local
 anesthetic effect, the composition comprising a suspension of a plurality of microparticles configured to provide pain relief lasting for a period of time ranging from more than 3 days after administration up to about 6.5 after administration in the substantial absence of augmentation agents adapted to extend the pain relief of the local anesthetic wherein the plurality of microparticles comprises at least three groups of microparticles which are different from each other, wherein: a first group of microparticles comprises microparticles of local anesthetic
as free base or salt thereof encapsulated within a polymer wall, the polymer wall
comprising about 50:50 Poly(DL-lactic-co-glycolic) acid, the first group of
microparticles having an average molecular weight; a second group of microparticles comprises microparticles of local anesthetic as free base or salt thereof encapsulated within a polymer wall, the polymer wall comprising about 50:50 Poly(DL-lactic-co-glycolic) acid, the second
group of microparticles having an average molecular weight; a third group of microparticles comprises microparticles of pure local anesthetic; the weight ratio of first to second groups of microparticles in the composition is about 1:1; the average molecular weights of the first and 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2021 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 112-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s new claims 112 and 119 recite  “A composition….configured to release local anesthetic for a period of time of greater than about 3.5 days after administration,…”.  This is a new matter rejection.
The examiner indicates that the newly added limitation is not supported by the original specification. The specification does not provide support to the specifically claimed compositions recited in claims 112 and 119 being configured to release local anesthetic for a period of time of greater than about 3.5 days after administration. The closest recitation in Applicant’s specification from the PG Pub publication discloses both the in vitro and in vivo studies using the microparticle combination in Table 2 therefore show corroborative data. Results from the in vivo study (data not presented) show a partial recovery of the sensory response in sheep on day 5 (corresponding to the end of the 4-5 day decline in vitro), followed by an immediate re-establishment of the sensory block lasting for an additional 3.5 days (corresponding to the upward swing results in the in vitro data). The microparticle combination was still releasing about 2% of 2.6 g of lidocaine in vivo after 7.5 days, which is similar to that released after the initial 0.5 hour following injection. This amount appears to be the approximate amount necessary to be injected for continuous release in sheep in order to maintain sensory response suppression (paragraph 140). The above does not provide support for greater than about 3.5 days which includes any number of days greater than about 3.5 days. Applicant is requested to cancel or amend the new matter subject matter.
Note: The dependent claims are added in the rejection because they depend from the claims that carry the new matter subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-95, 97-100, and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Amended claim 91 recites “the first group of microparticles having an average molecular weight” and goes on to recite “the second group of microparticles having an average molecular weight”. The claim no longer recites a range for the molecular weights of the first and second groups of microparticles. Therefore, the limitations “the first group of microparticles having an average molecular weight” and “the second group of microparticles having an average molecular weight” merely state that the microparticles have an average molecular weight. Therefore, it is unclear how these limitations actually limit the claimed invention. Furthermore, the claimed invention recites “the average molecular weights of the first and second groups of microparticles are about the same.” As the recited components of the first and second groups of microparticles are the same, it is unclear how the first and second groups of microparticles are distinguishable from each other since the first and second groups of microparticles have average molecular 
Claim 91 recites “in the absence of a sufficient amount of augmentation agents to extend the pain relief of the local anesthetic.” The scope of the limitation is unclear. The claim does not simply state “in the absence of augmentation agents” but rather “in the absence of a sufficient amount of augmentation agents.” It is unclear what constitutes “in the absence of a sufficient amount of augmentation agents to extend the pain relief of the local anesthetic.” It is unclear whether the augmentation agents can be present so long as they do not actually affect the release rate of the anesthetic, whether the amount of augmentation agents cannot extend the release to the recited range of “more than 3 days after administration up to abut 6.5 days after 
Note: The dependent claims are added in the rejection for depending from the base claim that carries the unclear subject matter.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 91-95, 97-100, and newly added claims 111-121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chasin et al. (US 2003/0152637, IDS reference), Chasin et al. (II) (WO 96/41616, newly cited), Sackler et al. (US Patent 6699908, IDS reference), and Smith et al. (US Patent No. 6194000).
Applicants’ claims
Applicants claim a composition for prolonged release of local anesthetic.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Chasin et al. a method for providing local analgesia, local anesthesia or nerve blockade in a human, comprising administering at a site in a human a formulation comprising a plurality of controlled release microspheres comprising bupivacaine free base and a biocompatible, biodegradable polymer comprising a 65:35 DL copolymer of lactic and glycolic acid having free carboxylic acid end groups, said copolymer having a molecular weight of about 40 kDa to about 120 kDa, said microspheres comprising from about 60% to about 85% bupivacaine free base, by weight, said microspheres being contained in a pharmaceutically acceptable medium for parenteral administration, said formulation having a concentration of bupivacaine free base from about 2.25 mg/ml to about 36.0 mg/ml and the formulation including a total amount of bupivacaine free base from about 45 mg to about 360 mg prior to administration, such that said formulation provides local analgesia, local anesthesia or nerve blockade at the site of administration less than about 2 hours after first administration, and a duration of local analgesia, local anesthesia or nerve blockade which lasts for at least about 1 day after first administration (see claim 1). In additional embodiments, the formulation comprises a plurality of controlled release microspheres containing the local anesthetic. In certain preferred embodiments, the formulation further comprises an augmenting agent in an amount effective to prolong the effect of the local anesthetic (paragraph 0014]). Chasin et al. disclose wherein the composition is totally free of augmentation agent (paragraph 0021).  Chasin et al. also disclose wherein substantially the local anesthetic is preferably incorporated into the microspheres in a percent loading between 0.1% and 90% or more, by weight, preferably between 5% and 80%, or more, by weight and more preferably between 65 and 80%, or more, by weight. In an even more preferred embodiment, the local anesthetic is loaded at about 70-75% by weight. Chasin et al. also disclose a desired release profile can be achieved by using a given polymer molecular weight and hydrophilicity, a mixture of polymers having different release rates, and/or different percent loading of local anesthetic and/or augmenting agent, for example, local anesthetic and/or augmenting agent releasing in one day, three days, and one week. In addition, a mixture of microspheres having one or more different local anesthetic agents, having the same or different controlled release profile, can be utilized to provide the benefits of different potencies and spectrum of activity during the course of treatment. Chasin et al. disclose wherein the plurality of microparticles comprise a mixture of at least two groups of microparticles lidocaine, and xylocaine, as well as anesthetically active derivatives, analogs and mixtures thereof (paragraph 0028). Local anesthetics can be in the form of a salt, for example, the hydrochloride, bromide, acetate, citrate, carbonate or sulfate, or in the form of a free base. The free base generally provides a slower initial release and avoids an early "dumping" of the local anesthetic at the injection site (paragraph 0028). The polymers used in certain preferred embodiments of the present invention, particularly poly(lactide co-glycolide) (referred to herein as "PLGA"), preferably have a molecular weight from about 5 kilodaltons (kDa) to about 200 kDa  (paragraph 0118)which clearly overlaps with claimed ranges of molecular weights. Chasin teaches the polymers used in certain preferred embodiments of the present invention, particularly poly(lactide co-glycolide) (referred to herein as "PLGA"), preferably have a molecular weight from about 5 kilodaltons (kDa) to about 200 kDa. Preferably the molecular weight is from about In certain preferred embodiments, the polymer used in the microspheres is a poly(lactide co-glycolide) wherein the ratio of lactic acid to glycolic acid is from about 75:25 to about 50:50, preferably 65:35. In certain preferred embodiments, the polymer is a 65:35 DL copolymer of lactic and glycolic acid (inherent viscosity from about 0.25 to about 0.42 dL/g; molecular weight approximately 40 kDa with free carboxyl groups). In certain preferred embodiments, the local anesthetic incorporated in the polymer is bupivacaine base(paragraph 0118). The formulations of the present invention preferably provide an onset of effect in humans at the site of administration, which occurs less than about 2 hours after administration, and a duration of local analgesia which lasts for at least about 1 to about 7 days after administration. The duration of effect is at least 1 day, but may be at least 2 days, at least 3 days, at least 4 days, at least 5 days, at least 6 days, at least 7 days, or more (paragraph 0098). 
With regard to the newly added limitation reciting “A composition for providing a long-lasting local anesthetic effect, the composition comprising a suspension of a plurality of microparticles configured to provide pain relief lasting for a period of time ranging from more than 3 days up to 8 days in the substantial absence of an augmentation agent adapted to extend the pain relief of the local anesthetic,…” it must be recognized that Chasin et al. for instance in paragraph 0021  teach in other preferred embodiments, the formulations do not include an effective amount of an augmenting agent and provide a measurable change in sensory responses at the site of administration in a human patient for a time period from about 1 day to about 3 days after administration. Optionally the formulations contain no augmenting agent. Chasin et al. teach in paragraph 0025 that in certain preferred embodiments, the local anesthetic is incorporated into a biocompatible, biodegradable polymer, preferably in the form of microspheres or microcapsules, which are in turn suspended in a pharmaceutically acceptable medium for administration (e.g., injection, trocar, or other means of infiltration) a desired site in the patient (e.g., subcutaneously). The local anesthetic loaded microspheres may be extended duration local anesthetic formulations ("EDLA") which extend the duration of the analgesia to, e.g., about 4 to about 5 days after administration. The prolonged duration of EDLA formulations may be made possible via the incorporation of an augmenting agent (e.g., a glucocorticosteroid such as dexamethasone). In other preferred embodiments, the local anesthetic loaded microspheres do not incorporate an augmenting agent, and the duration of analgesia lasts for about 1 to about 3 days after administration. Such formulations are referred to herein as an intermediate duration local anesthetic ("IDLA"). In preferred embodiments, the onset of measurable changes in sensory findings at the site of administration (indicative of analgesia) occur within about 2 hours with either the EDLA or the IDLA formulations. Based on the broadest reasonable interpretation afforded to claim 91 about 3 days clearly reads on from more than 3 days. Secondly, a careful review of applicant’s original specification as described above in the 112, second paragraph rejection Paragraph 0068 of Applicants US PG Pub 20200085732 states “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” This recitation indicates that the phrase “substantially free of augmentation agents” or, as the limitation is phrased in claim 91, “in the  When the augmenting agent is included in the sustained release substrates (e.g., microparticles) comprising local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 30% by weight of the substrate or preferably from about 0.01% to about 5% by weight of the substrate. When the augmenting agent is included in controlled release substrates (e.g., microspheres) without local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 90%, or more, by weight of the substrate, or preferably from about 0.001% to about 30% by weight of the substrate or more preferably from about 0.01% to about 5% by weight of the substrate.  (see paragraph 0194). It is clear from the above teachings that the amounts of augmentation agent clearly overlaps with applicant’s disclosed description of Paragraph 0068 of Applicants US PG Pub 20200085732 which states that “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” In addition to the explanation given above the examiner also provided Chasin et al. (II) to address the newly added release profile limitation.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP 2141.02)
Chasin et al. is silent about that third group of microparticles comprising microparticles of pure local anesthetic. This deficiency is cured by the teachings of Sackler et al. and Smith et al. Furthermore, the newly added release profile property limitation is addressed by the teachings of Chasin et al. and Chasin et al. (II) as described in the prima facie explanation section below.
Sackler et al. teach controlled release local anesthetic formulations prepared, e.g., in the form of injectable microspheres, provide both immediate local anesthesia after administration, and provide greatly enhanced safety. Thus, the controlled release formulations according to the invention release enough local anesthetic, in vivo, to provide a normal onset of local anesthesia. However, in an unexpected benefit, the same controlled release local anesthetic formulations fail to cause the expected toxic results when injected into test animals in what would otherwise be toxic amounts (column 2, lines 56-67). Therefore, the present invention provides for safe regional local anesthesia at a site in a patient, by administering at the site a local anesthetic incorporated in a biocompatible, biodegradable, controlled release formulation where the site of administration is located at or adjacent to a nerve or nerves innervating a region of the patient to be so anesthetized. Further, the local anesthetic is present in a concentration effective to safely achieve sensory or motor local anesthesia with reduced toxicity, and the local anesthetic is released at a rate effective to safely achieve sensory or motor local anesthesia. In one aspect, the method of the invention provides for at least a portion of the local anesthetic in immediate release form. A method for providing local anesthesia at a site in a patient, comprising: administering at a site in a patient in need thereof a dose of biocompatible, biodegradable, controlled release microspheres consisting essentially of bupivacaine incorporated at a percent loading from about 60 to about 90% in a polymeric material selected from the group consisting of a polylactide, a polyglycolide, a poly (lactide-co-glycolide), a polyanhydride, a polyorthoester, a polycaprolactone, a polyphosphazene, a polysaccharide, a proteinaceous polymer, a soluble derivative of a polysaccharide, a soluble derivative of a proteinaceous polymer, a polypeptide, a  The method of claim 1, wherein at least a portion of the dose of said bupivacaine is in immediate release form (see claim 2). In other preferred formulations, the lipids containing the local anesthetic agent are dispersed in a pharmaceutically acceptable aqueous medium. In a further embodiment, a portion of the dose of the local anesthetic is incorporated into the aqueous medium in immediate release form to form an aqueous pharmaceutical suspension useful for administration at the desired site in the patient to be anesthetized (column 9, lines 24-28).
Smith et al. teach that a method for the therapeutic treatment of pain related to wind up in a human or animal (see abstract). A suitable immediate release (IR) form of the NMDA receptor antagonist which is a drug used to treat pain  may simply be particles of the antagonist or particles of the antagonist admixed with soluble components for example (column 3, lines 29-30). 
With regard to the newly added limitation reciting “A composition for providing a long-lasting local anesthetic effect, the composition comprising a suspension of a plurality of microparticles configured to provide pain relief lasting for a period of time ranging from more than 3 days up to 8 days in the substantial absence of an augmentation agent adapted to extend the pain relief of the local anesthetic,…” it must be recognized that Chasin et al. for about 3 days after administration. Optionally the formulations contain no augmenting agent. Chasin et al. teach in paragraph 0025 that in certain preferred embodiments, the local anesthetic is incorporated into a biocompatible, biodegradable polymer, preferably in the form of microspheres or microcapsules, which are in turn suspended in a pharmaceutically acceptable medium for administration (e.g., injection, trocar, or other means of infiltration) a desired site in the patient (e.g., subcutaneously). The local anesthetic loaded microspheres may be extended duration local anesthetic formulations ("EDLA") which extend the duration of the analgesia to, e.g., about 4 to about 5 days after administration. The prolonged duration of EDLA formulations may be made possible via the incorporation of an augmenting agent (e.g., a glucocorticosteroid such as dexamethasone). In other preferred embodiments, the local anesthetic loaded microspheres do not incorporate an augmenting agent, and the duration of analgesia lasts for about 1 to about 3 days after administration. Such formulations are referred to herein as an intermediate duration local anesthetic ("IDLA"). In preferred embodiments, the onset of measurable changes in sensory findings at the site of administration (indicative of analgesia) occur within about 2 hours with either the EDLA or the IDLA formulations. Based on the broadest reasonable interpretation afforded to claim 91 about 3 days clearly reads on from more than 3 days. Secondly, a careful review of applicant’s original specification as described above in the 112, second paragraph rejection Paragraph 0068 of Applicants US PG Pub 20200085732 states “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” This recitation indicates that the phrase “substantially free of augmentation agents” or, as the limitation is phrased in claim 91, “in the substantial absence of an augmentation agent adapted to extend the pain relief of the local anesthetic” includes but is not limited to “an augmentation agent is present less than about 0.005%.” The examiner reminds applicant that in order to meet the newly added release profile limitation the inclusion of an augmentation agent in less than about 0.005% is permissible. Chasin et al. teach for instance In certain embodiments of the invention, the augmenting agent can be from one or more of the following general types or classes of agents, including glucocorticosteroid agents, alkalinizing agents, non-glucocorticoid steroids such as, e.g., neuroactive steroids and/or steroid or nonsteroid modulators of gamma amino butyric acid ("GABA") receptors, modulators of ionic transport across cell membranes, including, e.g., modulators of membrane transport of monovalent and divalent metal ions such as, for example, blockers or enhancers of sodium, potassium and/or calcium transport across cell membranes, antipyretic agents, adrenergic receptor agonists or antagonists, such as alpha-2 receptor agonists, tubulin binding agents, including, e.g., agents that are capable of either causing formation or disruption of intracellular microtubules, osmotic polysaccharides, agonists and antagonists of potassium ATP channels, i.e., able to open or close potassium ATP channels, Na, K-ATPase inhibitors and enhancers, neurokinin antagonists, PLC (i.e., phosphatidylinositol-specific phospholipase C) inhibitors, inhibitors of leukocyte glucose metabolism and anti-convulsants. The augmenting agent can also be an analeptic, a tranquilizing agent, an ataretic, an antidepressant, an anti-seizure agent, leukotriene and prostaglandin agonists and inhibitors, phosphodiesterase agonists and inhibitors, e.g., based on cAMP, and combinations of any of the  When the augmenting agent is included in the sustained release substrates (e.g., microparticles) comprising local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 30% by weight of the substrate or preferably from about 0.01% to about 5% by weight of the substrate. When the augmenting agent is included in controlled release substrates (e.g., microspheres) without local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 90%, or more, by weight of the substrate, or preferably from about 0.001% to about 30% by weight of the substrate or more preferably from about 0.01% to about 5% by weight of the substrate.  (see paragraph 0194). It is clear from the above teachings that the amounts of augmentation agent clearly overlaps with applicant’s disclosed description of Paragraph 0068 of Applicants US PG Pub 20200085732 which states that “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” In addition to the explanation given above the examiner also provided Chasin et al. (II) to address the newly added release profile limitation.
Chasin et al. (II) teach a formulation and methods for inducing sustained regional local anesthesia in a patient comprising a substrate comprising a local anesthetic and an effective A desired release profile can be achieved by using a mixture of polymers having different release rates and/or different percent loading of local anesthetic and/or augmenting agent, for example, polymers releasing in one day, three days, and one week. In addition, a mixture of microspheres having one or more different local anesthetic agents, having the same or different controlled release profile, can be utilized to provide the benefits of different potencies and spectrum of activity during the course of treatment (see page 23, lines 12-22).
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to include a third group of microparticles comprising microparticles of pure local anesthetic because Sackler et al. teach controlled release local anesthetic formulations prepared, e.g., in the form of injectable microspheres, provide both immediate local anesthesia after administration, and provide greatly enhanced safety. Thus, the controlled release formulations according to the invention release enough local anesthetic, in in immediate release form (see claim 2). In other preferred formulations, the lipids containing the local anesthetic agent are dispersed in a pharmaceutically acceptable aqueous medium. In a further embodiment, a portion of the dose of the local anesthetic is incorporated into the aqueous medium in immediate release form to form an aqueous pharmaceutical suspension useful for administration at the desired site in the patient to be anesthetized (column 9, lines 24-28). One of ordinary skill in the art would have been motivated to include the pure local anesthetic in immediate release form in order to achieve an immediate relief of pain as described by Sackler et al. and one of ordinary skill in the art would have been motivated to include the immediate release of the pure drug just by adding the pure drug particles because as an alternative Smith et al. teach that a method for the therapeutic treatment of pain related to wind up in a human or animal (see abstract). A suitable immediate release (IR) form of the NMDA receptor antagonist which is a drug used to treat pain  may simply be particles of the antagonist or particles of the antagonist admixed with soluble components for example (column 3, lines 29-30). An ordinary skill artisan would have had a reasonable chance of success in combining the teachings of Chaisin et al, Stackler et al. and Smith et al. because all of the reference teach compositions for the treatment of pain. Furthermore, in the case where the claimed ranges for particle size and amount of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in temperature, size or concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. configured to provide pain relief lasting for a period of time ranging from more than 3 days up to 8 days in the substantial absence of an augmentation agent adapted to extend the pain relief of the local anesthetic,…” it must be recognized that Chasin et al. for instance in paragraph 0021  teach in other preferred embodiments, the formulations do not include an effective amount of an augmenting agent and provide a measurable change in sensory responses at the site of administration in a human patient for a time period from about 1 day to about 3 days after administration. Optionally the formulations contain no augmenting agent. Chasin et al. teach in paragraph 0025 that in certain preferred embodiments, the local anesthetic is incorporated into a biocompatible, biodegradable polymer, preferably in the form of microspheres or microcapsules, which are in turn suspended in a pharmaceutically acceptable medium for administration (e.g., injection, trocar, or other means of infiltration) a desired site in the patient (e.g., subcutaneously). The local anesthetic loaded microspheres may be extended duration local anesthetic formulations ("EDLA") which extend the duration of the analgesia to, e.g., about 4 to about 5 days after administration. The prolonged duration of EDLA formulations may be made possible via the incorporation of an augmenting agent (e.g., a glucocorticosteroid such as dexamethasone). In other preferred embodiments, the local anesthetic loaded microspheres do not incorporate an augmenting agent, and the duration of analgesia lasts for about 1 to about 3 days after administration. Such formulations are referred to herein as an intermediate duration local anesthetic ("IDLA"). In Based on the broadest reasonable interpretation afforded to claim 91 about 3 days clearly reads on from more than 3 days. Secondly, a careful review of applicant’s original specification as described above in the 112, second paragraph rejection Paragraph 0068 of Applicants US PG Pub 20200085732 states “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” This recitation indicates that the phrase “substantially free of augmentation agents” or, as the limitation is phrased in claim 91, “in the substantial absence of an augmentation agent adapted to extend the pain relief of the local anesthetic” includes but is not limited to “an augmentation agent is present less than about 0.005%.” The examiner reminds applicant that in order to meet the newly added release profile limitation the inclusion of an augmentation agent in less than about 0.005% is permissible. Chasin et al. teach for instance In certain embodiments of the invention, the augmenting agent can be from one or more of the following general types or classes of agents, including glucocorticosteroid agents, alkalinizing agents, non-glucocorticoid steroids such as, e.g., neuroactive steroids and/or steroid or nonsteroid modulators of gamma amino butyric acid ("GABA") receptors, modulators of ionic transport across cell membranes, including, e.g., modulators of membrane transport of monovalent and divalent metal ions such as, for example, blockers or enhancers of sodium, potassium and/or calcium transport across cell membranes, antipyretic agents, adrenergic receptor agonists or antagonists, such as alpha-2 receptor agonists, tubulin binding agents, including, e.g., agents that are capable of either causing useful loadings of augmenting agent are from about 0.001% to about 30% by weight of the substrate or preferably from about 0.01% to about 5% by weight of the substrate. When the augmenting agent is included in controlled release substrates (e.g., microspheres) without local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 90%, or more, by weight of the substrate, or preferably from about 0.001% to about 30% by weight of the substrate or more preferably from about 0.01% to about 5% by weight of the substrate.  (see paragraph 0194). It is clear from the above teachings that the amounts of augmentation agent clearly overlaps with applicant’s disclosed description of Paragraph 0068 of Applicants US PG Pub 20200085732 which states that “In one embodiment, the compositions compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” In addition to the explanation given above the examiner also provided Chasin et al. (II) to address the newly added release profile limitation. Chasin et al. (II) teach a formulation and methods for inducing sustained regional local anesthesia in a patient comprising a substrate comprising a local anesthetic and an effective amount of a biocompatible, biodegradable, controlled release material prolonging the release of the local anesthetic from the substrate to obtain a reversible local anesthesia when implanted or injected in a patient, and a pharmaceutically acceptable, i.e., non-toxic, non-glucocorticoid augmenting agent effective to prolong the duration of the local anesthesia for a time period longer than that obtainable from the substrate without the augmenting agent (see abstract). Chasin et al. (II) teach the substrates of the presently described formulations in certain preferred embodiments are manufactured using a method that evenly disperses the local anesthetic throughout the formulation, such as emulsion preparation, solvent casting, spray drying or hot melt, rather than a method such as compression molding. A desired release profile can be achieved by using a mixture of polymers having different release rates and/or different percent loading of local anesthetic and/or augmenting agent, for example, polymers releasing in one day, three days, and one week. In addition, a mixture of microspheres having one or more different local anesthetic agents, having the same or different controlled release profile, can be utilized to provide the benefits of different potencies and spectrum of activity during the course of treatment (see page 23, lines 12-22). It should be noticed that even in the absence of augmenting agent release can be achieved for one week.
automaton." Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients (molecular weight of polymer, ratio of monomeric units within the polymer, ratio of first and second particles) from within a prior art disclosure, to arrive compositions "yielding no more than one would expect from such an arrangement." The selection of a known material based on its suitability for its intended use prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)   In the case where the claimed range for amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues that in support of the current rejection, the Office generally reiterates many of its previous positions. See, e.g., Office Action, pp. 9-13. To the extent the Office’s positions are maintained, Applicant likewise maintains that the Office’s positions are insufficient to establish prima facie obviousness of the claimed invention as a whole in view of the teachings of the references as a whole as a matter of law, for the reasons already of record. In addition, in response to Applicant's amendment reciting that the local anesthetic effect is long-lasting and lasts “for a period of time ranging from more than 3 days up to 8 days in the substantial absence of an augmentation agent adapted to extend the pain relief of the local anesthetic,” the Office again points to § [0021] of Chasin as allegedly rendering this element obvious, and states that “[b]ased on the broadest reasonable interpretation,” Chasin’s language “about 3 days clearly reads on [the claim language] from more than 3 days.” /d., p. 14. Additionally, in response to Applicant’s amendment reciting that the composition is substantially free of augmentation agents adapted to extend the pain relief of the local anesthetic, the Office states that this language “includes but is not limited to ‘an augmentation agent [that] is present [in an amount] less than about 0.005%,” and points to Chasin’s teaching of including an augmentation agent in varying amounts as allegedly rendering such element obvious. /d., pp. 15-16. Finally, the Office points to Chasin Il as teaching that a “desired release profile can be achieved by using a mixture of polymers having different release rates and/or different percent loading of local anesthetic and/or augmenting agent, for example, polymers releasing in one day, three days, and one week.” /d., p. 22. Rather, when considered as a whole, as required, the claimed compositions are not merely directed to a combination of various components or parameters, but rather, are directed to compositions comprising multiple groups of microparticles which together surprisingly and unexpectedly provide local anesthetic benefits over an extended period in the absence of an amount of augmentation agent that the prior art recognizes as necessary to achieve such benefits over such extended period. See, e.g., Figures 6-9, which demonstrate the surprising and unexpected long-lasting benefits achieved by the presently-claimed compositions, which are not seen in compositions in any of the cited references.
about 3 days after administration. Optionally the formulations contain no augmenting agent. Chasin et al. teach in paragraph 0025 that in certain preferred embodiments, the local anesthetic is incorporated into a biocompatible, biodegradable polymer, preferably in the form of microspheres or microcapsules, which are in turn suspended in a pharmaceutically acceptable medium for administration (e.g., injection, trocar, or other means of infiltration) a desired site in the patient (e.g., subcutaneously). The local anesthetic loaded microspheres may be extended duration local anesthetic formulations ("EDLA") which extend the duration of the analgesia to, e.g., about 4 to about 5 days after administration. The prolonged duration of EDLA formulations may be made possible via the incorporation of an augmenting agent (e.g., a glucocorticosteroid such as dexamethasone). In other preferred embodiments, the local anesthetic loaded microspheres do not incorporate an augmenting agent, and the duration of analgesia lasts for about 1 to about 3 days after administration. Such formulations are referred to herein as an intermediate duration local anesthetic ("IDLA"). In preferred embodiments, the onset of measurable changes in sensory findings at the site of administration (indicative of analgesia) occur within about 2 hours with either the EDLA or the IDLA formulations. Based on the broadest reasonable interpretation afforded to claim 91 about 3 days clearly reads on from more than 3 days. Secondly, a careful review of applicant’s original specification as described above in the 112, second paragraph rejection 20200085732 states “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” This recitation indicates that the phrase “substantially free of augmentation agents” or, as the limitation is phrased in claim 91, “in the substantial absence of an augmentation agent adapted to extend the pain relief of the local anesthetic” includes but is not limited to “an augmentation agent is present less than about 0.005%.” The examiner reminds applicant that in order to meet the newly added release profile limitation the inclusion of an augmentation agent in less than about 0.005% is permissible. Chasin et al. teach for instance In certain embodiments of the invention, the augmenting agent can be from one or more of the following general types or classes of agents, including glucocorticosteroid agents, alkalinizing agents, non-glucocorticoid steroids such as, e.g., neuroactive steroids and/or steroid or nonsteroid modulators of gamma amino butyric acid ("GABA") receptors, modulators of ionic transport across cell membranes, including, e.g., modulators of membrane transport of monovalent and divalent metal ions such as, for example, blockers or enhancers of sodium, potassium and/or calcium transport across cell membranes, antipyretic agents, adrenergic receptor agonists or antagonists, such as alpha-2 receptor agonists, tubulin binding agents, including, e.g., agents that are capable of either causing formation or disruption of intracellular microtubules, osmotic polysaccharides, agonists and antagonists of potassium ATP channels, i.e., able to open or close potassium ATP channels, Na, K-ATPase inhibitors and enhancers, neurokinin antagonists, PLC (i.e., phosphatidylinositol-specific phospholipase C) inhibitors, inhibitors of leukocyte glucose metabolism and anti-convulsants. The augmenting agent can also be an analeptic, a tranquilizing agent, an ataretic, an useful loadings of augmenting agent are from about 0.001% to about 30% by weight of the substrate or preferably from about 0.01% to about 5% by weight of the substrate. When the augmenting agent is included in controlled release substrates (e.g., microspheres) without local anesthetic, it has been found that useful loadings of augmenting agent are from about 0.001% to about 90%, or more, by weight of the substrate, or preferably from about 0.001% to about 30% by weight of the substrate or more preferably from about 0.01% to about 5% by weight of the substrate.  (see paragraph 0194). It is clear from the above teachings that the amounts of augmentation agent clearly overlaps with applicant’s disclosed description of Paragraph 0068 of Applicants US PG Pub 20200085732 which states that “In one embodiment, the compositions are substantially free of augmentation agents. For example, compositions which are substantially free include those where augmentation agent is present less than about 0.005%, as described in U.S. Pat. No. 5,922,340 already incorporated by reference above.” In addition to the explanation given above the examiner also provided Chasin et al. (II) to address the newly added release profile limitation.
A desired release profile can be achieved by using a mixture of polymers having different release rates and/or different percent loading of local anesthetic and/or augmenting agent, for example, polymers releasing in one day, three days, and one week. In addition, a mixture of microspheres having one or more different local anesthetic agents, having the same or different controlled release profile, can be utilized to provide the benefits of different potencies and spectrum of activity during the course of treatment (see page 23, lines 12-22).
Furthermore the examiner continues to maintain that Chasin et al. clearly teaches that the ratio of low and high molecular weight PLGA is optimizable to ensure both the stability and release profile of the anesthetic.  Example 9 states that Polymer blending offers another potential possibility for manipulating the release from polymer microspheres containing local anesthetic with or without optional augmenting agent. As previously described, the 50/50 PLGA (MW 10-12K) showed increased release rate, but also were deemed unstable due to crystal formation In certain preferred embodiments, the polymer used in the microspheres is a poly(lactide co-glycolide) wherein the ratio of lactic acid to glycolic acid is from about 75:25 to about 50:50, preferably 65:35. In certain preferred embodiments, the polymer is a 65:35 DL copolymer of lactic and glycolic acid (inherent viscosity from about 0.25 to about 0.42 dL/g; molecular weight approximately 40 kDa with free carboxyl groups). In certain preferred embodiments, the local anesthetic incorporated in the polymer is bupivacaine base(paragraph 0118). The formulations of the present invention preferably provide an onset of effect in humans at the site of administration, which occurs less than about 2 hours after administration, and a duration of local analgesia which lasts for at least about 1 to about 7 days after administration. The duration of effect is at least 1 day, but may be at least 2 days, at least 3 days, at least 4 days, at least 5 days, at least 6 days, at least 7 days, or more (paragraph 0098). 
Further to the above rebuttal arguments as currently amended in instant claim 91 there is no difference between the first and second group of microparticles and the examiner failed to understand why applicant present them different group of particles. Both the first and second group of microparticles comprise local anesthetic as free base or salt thereof encapsulated within 
Furthermore as the examiner clearly mapped how Chasin read on Applicant’s invention or composition as supported by the Patent Appeal and Trial Board decision provided previously in the parent case the pharmacokinetic profiles that are recited by Applicant’s claims are necessarily there as they are an innate property of the compositions Chasin et al It is to be noticed that the courts found that "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19.
To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIGABU KASSA/            Primary Examiner, Art Unit 1619